Order entered October 16, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00760-CR

                        MARCUS DEWAYNE WILLIAMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F16-75985-I

                                            ORDER
       We REINSTATE this appeal.

       We abated the appeal because State’s Exhibit No. 1 had been destroyed and several other

exhibits were missing. A supplemental clerk’s record was filed October 9, 2018 with the trial

court’s October 8, 2018 findings regarding the missing exhibits.         On October 12, 2018, a

supplemental reporter’s record of the hearing on those exhibits was also filed. We ADOPT the

trial court’s findings that (1) State’s Exhibit 1 was inadvertently destroyed while uploading it to

the Court’s portal; (2) State’s Exhibits 1, 2, 4, 7, and 77 are substituted exhibits provided by the

prosecutor’s office; and (3) these exhibits accurately duplicate, with reasonable certainty, the

original exhibits. On October 9 and 10, 2018, State’s Exhibits 1, 2, 4, 7, and 77, along with
State’s (original) Exhibits 3, 11, 14, and 16 were uploaded via the Court’s portal and are now on

file. It appears the reporter’s record is now complete.

       We GRANT appellant’s August 13, 2018 motion to the extent we ORDER that

appellant’s brief is due THIRTY DAYS from the date of this order.



                                                     /s/   LANA MYERS
                                                           JUSTICE